Citation Nr: 1200005	
Decision Date: 01/03/12    Archive Date: 01/13/12

DOCKET NO.  08-36 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD) prior to May 10, 2007.  

2.  Entitlement to service connection for a skin disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel




INTRODUCTION

The Veteran had active service from September 1967 to March 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO located in Atlanta, Georgia.  

In the January 2006 rating determination, the RO granted service connection for PTSD and assigned a 50 percent disability evaluation for PTSD, with an effective date of December 2, 2004.  The Veteran perfected his appeal with regard to this issue.  

During the course of this appeal, the Veteran also filed a claim for a total disability evaluation based upon individual unemployability due to service-connected disabilities (TDIU).  The request was received on May 10, 2007.  In an October 2007 rating determination, prepared in conjunction with the Veteran's request for a TDIU, the RO increased the Veteran's disability evaluation for his PTSD from 50 to 100 percent, and assigned an effective date of May 10, 2007.  

Based upon the RO's actions, the Board has listed the issue as such on the title page of this decision and will address whether an evaluation in excess of 50 percent for PTSD was warranted for the time period between the initial grant of service connection and May 10, 2007.  

The issue of entitlement to service connection for a skin disorder is remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.  






FINDING OF FACT

The Veteran's service-connected PTSD disability has been manifested by total occupational impairment and symptoms that approximate total social impairment throughout the course of the appeal.  


CONCLUSION OF LAW

The criteria for a 100 percent evaluation for PTSD have been met throughout the course of the appeal.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2010). 


REASONS AND BASES FOR FINDING AND CONCLUSION

PTSD

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

Where, as in the instant case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999). 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21. 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991). 

A 50 percent evaluation is to be assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent evaluation is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships. 

A 100 percent evaluation is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411. 

The Global Assessment of Function (GAF) is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  American Psychiatric Association: DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM), 32 (4th ed.) (1994) (DSM IV); 38 C.F.R. §§ 4.125, 4.130 (2010). 

GAF scores ranging from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  A GAF score of between 31 and 40 contemplates some impairment in reality testing or communication (e.g., speech at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).

On December 2, 2004, the Veteran's request for service connection for PTSD was received.  

Treatment records associated with the claims folder reveal that at the time of January 2005 private psychiatric evaluation, the Veteran was noted to be experiencing significant physical pain, depression, and hopelessness.  The Veteran noted that he had a weak wish to live.  He was found to have an extremely flat affect and his significant level of depression was noted to be physically visible.  His expressive communication was rambling, tangential, and circumlocutory.  It was noted that due to the increased physical pain and significant depression, the Veteran was not employable.  It was observed that to his credit he had tried to keep his small business going and to search for other work, but neither of these had been successful for him.

The examiner stated that given the level of physical pain, depression, and hopelessness, it was not surprising that the Veteran had not been able to obtain competitive employment.  A diagnosis of major depression disorder, without psychotic features, was rendered.  A GAF score of 50 was assigned.  

At the time of an October 2005 VA outpatient visit, the Veteran reported that he had difficulties with his nerves.  He explained that he was on an emotional roller coaster.  He noted that he had made many bad choices in life and had to carry the consequences.  He had episodes of sad mood, anhedonia, and isolation.  The Veteran also had nightmares and flashbacks of his time in Vietnam.  He also noted having episodes of anger and rage.  There were also times of avoidance and hyperarousal.  The examiner indicated that the Veteran had long time problems of keeping employment due to the above problems.  The examiner diagnosed the Veteran as having PTSD and assigned a GAF score of 50.  A diagnosis of PTSD was again made at the time of a November 2005 visit, with the Veteran reporting similar symptoms and the examiner again assigning a GAF score of 50.

At the time of a December 2005 VA examination, the Veteran reported that he was currently single and had no significant other.  He had no children.  Since the Veteran developed his mental condition there had been significant changes in his daily activity such as feelings of failure, no pride, anger, and guilt.  There had also been some major social function changes including isolation, avoidance, and not being able to be around crowds.  

Following examination, a diagnosis of PTSD was rendered.  The examiner assigned a GAF score of 50.  The examiner noted that the Veteran had difficulty establishing and maintaining effective work and social relationships because of his PTSD.  

In a January 2007 physician's questionnaire/report, the Veteran's private physician, S. J. Ph.D., indicated that he had been treating the Veteran for 10 months.  He stated that the Veteran had depression, disorganized thinking, suspiciousness, PTSD symptoms, and migraines.  He noted that the Veteran had attempted to keep a small business but it had failed.  He indicated that the Veteran was unemployable due to his service-connected psychiatric disorder.  Dr. J. assigned a GAF score of 45 and reported that it had been at this level for the past year.  

In a March 2007 VA outpatient treatment record, symptoms similar to those noted at the time of October and November 2005 visits were reported, with the examiner diagnosing the Veteran as having PTSD and assigning a GAF score of 50.  

At the time of an April 2007 VA psychiatric assessment, the Veteran reported having anger episodes and a depressed mood.  He also noted having low energy.  The Veteran stated that he had a sleep problem and would go to 2 to 3 days without sleeping.  He also reported having episodic suicidal ideation.  He noted a long history of not being able to trust anyone and isolating himself in his home.  He also talked about conspiracy theories.  Following examination, the examiner rendered a diagnosis of PTSD and assigned a GAF score of 40.  

At the time of a VA visit later that month, the Veteran was again diagnosed as having PTSD, with a GAF score of 40 again being assigned.  He was noted to have paranoia and depression in addition to his PTSD.  

In an April 2007 physician's questionnaire/report, R. A., M.D., indicated that he was the Veteran's primary care provider for his psychiatric condition.  He reported that the Veteran's most prevalent symptoms were suicidal ideation, an inability to maintain relationships, and intermittent irrelevant speech.  The most prevalent symptom was persistent paranoid delusions.  Dr. A. indicated that it was his belief that the Veteran was unemployable due to his service-connected psychiatric disorder.  He assigned a GAF score of 40 and noted that it had been between 40 and 50 in the past year.  

The Board notes that while the Veteran attempted to maintain a small business and/or work for others during the time period in question, all attempts failed.  He also had been assigned GAF scores that denote an inability to maintain employment. GAF scores between 40-50 have been assigned throughout the course of this appeal.  As noted above, scores from 41-50 contemplate serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Scores from 31-40 contemplate some impairment in reality testing or communication (e.g., speech at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  While psychiatric disabilities other than PTSD have been identified, all have been evaluated as a single service connected entity.  Cf. Mindenhall v. Brown, 7 Vet App 271 (1994). 

The Veteran does not have total social impairment in that he reported getting along with his parents; however, he has no other close relationships, isolates himself, and dislikes crowds.  His symptoms thus approximated total social and occupational impairment for the time period in question.  38 C.F.R. § 4.7, 4.21 (2010). Thus, the criteria for a 100 percent rating from the date of the grant of service connection have been met.  

Duty to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010). 

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

For claims pending before VA on or after May 30, 2008, 38 C.F.R. § 3.159 has been amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008). 

The Court has also held that that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA is not applicable where further assistance would not aid the appellant in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5- 2004 (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  In view of the Board's favorable decision with regard to the claim for an initial increased evaluation for PTSD, further assistance is not required to substantiate that element of the claim. 

ORDER

A 100 percent disability evaluation for PTSD from December 2, 2004, is granted.  


REMAND

As it relates to the claim of service connection for a skin disorder, the Board notes that the Veteran had a cyst removed from his nasal area while in service in February 1970.  Subsequent to service, the Veteran was diagnosed as having a .5 cm. pearly papule on the left nasal wall suggestive of basal cell carcinoma, with subsequent removal.  

The Veteran has also been diagnosed as having actinic keratosis.  The Veteran maintains that his current skin disorders are related to his period of service, to include as a result of exposure to herbicides while in Vietnam.  

Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003). 

The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

To date, the Veteran has not been afforded a VA examination in conjunction with his claim.  Based upon the above, a VA examination is warranted.

In light of the findings above, the Veteran may wish to withdraw this claim (in writing).  However, until he does so, the Board must address this issue.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a VA examination to determine the etiology of any current skin disorder, to include any skin disorder of the nose.  All indicated tests and studies should be performed and all findings must be reported in detail.  The claims folder should be made available to the examiner for review and the examiner should note such review in the report.  


The examiner should answer the following question:  Is it at least as likely as not (50 percent probability or greater) that any current skin disorder, to include any current skin disorder of the nose or residuals therefrom, if found, is related to the Veteran's period of active service, to include as a result of exposure to herbicides/Agent Orange in service?  The examiner should provide rationale for this opinion. 

2.  To help avoid future remand, the RO must ensure the required actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, corrective action should be undertaken before the claims file is returned to the Board.  See Stegall v. West, 11 Vet. App. 268 (1998). 

3.  After undertaking any other development deemed appropriate, the RO/AMC should readjudicate the remaining issue on appeal.  If the benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case containing all pertinent laws and regulations and afforded an opportunity to respond before the record is returned to the Board for future review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


